Citation Nr: 0010120	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-18 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for muscle contraction 
headaches claimed as due to Gulf War Syndrome. 

2.  Entitlement to service connection for a psychoneurosis, 
claimed as an anxiety disorder, to include as a due to Gulf 
War Syndrome. 

3.  Entitlement to service connection for multiple joint 
complaints claimed as due to Gulf War Syndrome. 

4.  Entitlement to service connection for chronic fatigue 
claimed as due to Gulf War Syndrome.  

5.  Entitlement to service connection for hyperhidrosis, 
dermatophytosis and tinea cruris claimed as a skin rash due 
to Gulf War Syndrome. 

6.  Entitlement to service connection for corneal scars and 
vitreous tags in the left eye claimed as pressure in both 
eyes due to Gulf War Syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from November 1980 to 
February 1981 and January 1991 to June 1991.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  In 
November 1999, a hearing was held before the Board Member 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
1991 & Supp. 1999).  
 

FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  It is at least as likely that current disability 
associated with a variously diagnosed anxiety disorder is 
etiologically related to service.  

3.  It is not shown by competent evidence that muscle 
contraction headaches, multiple joint complaints, chronic 
fatigue, a skin rash, or an eye disability is etiologically 
related to service or attributable to an undiagnosed illness 
incurred as a result of service in the Southwest Asia Theater 
of operations during the Persian Gulf War or are otherwise 
related to any in-service occurrence or event.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, a 
psychoneurosis, claimed as an anxiety disorder was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999). 

2.  Well-grounded claims for service connection on a direct 
basis or as due to an undiagnosed illness for muscle 
contraction headaches, multiple joint complaints, chronic 
fatigue, a skin rash, or an eye disability have not been 
presented.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.317 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  There is no further duty 
to assist the veteran if a well-grounded claim is not 
submitted.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Psychoneurotic (Anxiety) Disorder

The Board finds that the veteran has submitted a well-
grounded claim for service connection for an anxiety 
disorder.  Moreover, given the fact that VA clinical records 
dated within days of the veteran's separation from service 
reflect treatment for anxiety, and that additional VA 
clinical records show treatment for a variously diagnosed 
psychoneurotic disorder dated through February 2000, the 
Board resolves all reasonable doubt in favor of the veteran 
and concludes that service connection should be granted for 
an psychoneurotic disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Also considered in making this determination was 
the sworn testimony presented by the veteran at his November 
1999 hearing with regard to in-service treatment for an 
anxiety disorder.  The records of such claimed treatment are 
not associated with the claims file, but a Report of Medical 
History completed during service in April 1991 shows the 
veteran reporting that he suffered from "depression or 
excessive worry."  Given this evidence and the 
aforementioned pertinent VA clinical records dated so close 
to separation from service, the Board finds sufficient 
evidence to grant the claim for service connection for an 
anxiety disorder.    

Muscle contraction headaches, Multiple joint complaints, 
Chronic fatigue, Skin rash, Eye disability

With regard to the matter of "Gulf War Syndrome," the 
provisions of 
38 C.F.R. §  3.317(a)(1) states as follows:  

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: 

(i) became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001; and 

(ii) by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  
Emphasis added.  See also 38 U.S.C.A. § 1117 (West 1991 & 
Supp. 1999).  

38 C.F.R. § 3.317(a)(2):  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

38 C.F.R. § 3.317(a)(3):  For purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 

38 C.F.R. § 3.317(a)(4):  A chronic disability resulting from 
an undiagnosed illness referred to in this section shall be 
rated using evaluation criteria from part 4 of this chapter 
for a disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar. 

38 C.F.R. § 3.317(a)(5):  A disability referred to in this 
section shall be considered service- connected for purposes 
of all laws of the United States. 

38 C.F.R. § 3.317(b):  For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: (1) fatigue (2) signs or symptoms involving skin 
(3) headache (4) muscle pain (5) joint pain (6) neurologic 
signs or symptoms (7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the respiratory system (upper 
or lower) (9) sleep disturbances (10) gastrointestinal signs 
or symptoms (11) cardiovascular signs or symptoms (12) 
abnormal weight loss (13) menstrual disorders.

The three elements of a "well grounded" claim for "direct" 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); see also 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  In addition, 
without evidence showing that a disease or disability is 
present, no plausible claim for service connection can be 
presented, and such a claim is not well grounded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

A well-grounded claim for compensation under 38 U.S.C.A. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; (2) the manifestation of one or more signs or symptoms 
of undiagnosed illness; (3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness. VAOPGCPREC 4-
99 (May 3, 1999) (Precedent opinion of the General Counsel of 
the VA).
 
In written contentions and testimony presented at the 
November 1999 hearing, the veteran has asserted that he has 
muscle contraction headaches, multiple joint complaints, 
chronic fatigue, a skin rash and an eye disability as a 
result of active service.  However absent any independent 
supporting clinical evidence from a physician or other 
medical professional, "[t]he veteran's own statements 
expressing his belief that his disabilities are service 
connected . . . are not probative."  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Consequently, the veteran's lay 
assertions of medical causation or medical diagnosis are 
insufficient to render his claims for direct service 
connection well grounded under 38 U.S.C.A. § 5107(a).  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 95 (1993); Tirpak, 2 Vet. App. at 609.  As for 
the contentions and testimony with regard to "Gulf War 
Syndrome," the veteran has not submitted any evidence of a 
nexus between the claimed disabilities and an undiagnosed 
illness attributable to his service in the Persian Gulf.  
Thus, well-grounded claims for disability due to undiagnosed 
illness have also not been presented.  See VAOPGCPREC 4-99. 

Headaches

It is noted initially that the veteran's service personnel 
records document service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  The available 
service medical records contain no specific references to 
treatment for or complaints of headaches.  A CAT scan of the 
brain conducted in July 1996 was negative, and following a VA 
neurological examination in February 1997, the diagnosis was 
"muscle contraction headaches with normal neurologic 
examination."  There is no competent medical evidence 
contained in this examination report, or any other clinical 
report of record, linking the veteran's headaches to service.  
Thus, the claim for direct service connection for headaches 
must be found to be not well-grounded.  Caluza, 7 Vet. App. 
at 498.  While the Board has considered the veteran's 
testimony and written contentions asserting such a link, they 
are not sufficient render the claim well-grounded.  Lathan, 7 
Vet. App. at 359, 365; Grottveit, 5 Vet. App. at 91, 95; 
Tirpak, 2 Vet. App. at 609.  

As for service connection for headaches on the basis that 
they are a manifestation of an undiagnosed illness, the 
record clearly reflects a diagnosis for this condition, 
namely, muscle contraction headaches.  Thus, it is not shown 
that there is evidence of headaches due to an undiagnosed 
illness so as to render a claim for service connection under 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
well-grounded.  VAOPGCPREC 4-99. 

Multiple joint complaints

Aside from references to pes planus, the available service 
department records do not reflect treatment for any 
orthopedic disabilities.  VA treatment records dated through 
April 1999 reflect complaints of  multiple joint pain.  X-
rays of the shoulders, ankles, and wrists conducted in 
February 1997 were negative.  X-rays of the knees conducted 
at that time revealed early osteophyte formation of the right 
patellofemoral joint and X-rays of the hands showed a slight 
deformity of the left index finger suggestive of remote 
trauma.  Following a March 1997 VA orthopedic examination, 
the examining physician, rather than linking the joint pain 
symptomatology to service, stated the following: 

The [veteran] does have subjective 
complaints of multiple joint pains, 
specifically to him today his shoulders, 
elbows and knees . . . Today, there is no 
anatomic explanation for his pains.  I 
feel that his multiple joint complaints 
are consistent with his history of 
depression and decreased activity.  

The March 1997 VA examination reports do not otherwise link 
multiple joint pain to service or undiagnosed illness 
attributable to service in the Persian Gulf, nor is there any 
other competent evidence demonstrating any such link.  Again, 
as there is X-ray evidence of abnormalities of the right knee 
and left index finger, any symptomatology in these joints 
cannot be attributable to an undiagosed illness.  
Accordingly, the Board concludes that the claim for service 
connection for multi-joint pain is not well grounded.  
Caluza, 7 Vet. App. at 498; VAOPGCPREC 4-99. 
As indicated previously, the veteran's testimony and written 
contentions asserting a link between a present disability 
associated with aching joints and service are not sufficient 
to render the claim well-grounded.  Lathan, 7 Vet. App. at 
359, 365; Grottveit, 5 Vet. App. at 91, 95; Tirpak, 2 Vet. 
App. at 609. 

Chronic fatigue 

The Board has carefully considered the written contentions 
and oral testimony presented by the veteran concerning the 
claim that the veteran has chronic fatigue as part of the 
claimed "Gulf War Syndrome."  Again, however, as there is 
no competent medical evidence linking a current disability 
due to chronic fatigue to an undiagnosed illness resulting 
from Persian Gulf Syndrome, the claim for service connection 
for chronic fatigue is not well grounded.  Caluza, 7 Vet. 
App. at 498; Lathan, 7 Vet. App. at 359, 365; Grottveit, 5 
Vet. App. at 91, 95; Tirpak, 2 Vet. App. at 609; VAOPGCPREC 
4-99.  In fact, it is likely that the objective evidence of 
record does not contain sufficient evidence of a current 
disability associated with fatigue for which service-
connection could potentially be granted.  Brammer, 3 Vet. 
App. at 223; Rabideau, 2 Vet. App. at 141.

Skin Rash 

The service medical records do not reflect treatment for skin 
rash.  The post service clinical evidence includes a February 
1997 VA examination report that reflects a finding of 
dermatophytosis of the inner spaces of both feet.  Rashes on 
the left arm and right forearm shown at a September 1996 
visit to a VA outpatient treatment clinic were said to have 
been manifestations of dermatitis.  There is no competent 
evidence linking skin rashes to service.  Given the lack of 
such competent medical evidence and the fact that the record 
clearly reflects diagnoses for the skin rashes demonstrated 
after service, the Board finds the claim for service 
connection for a skin rash to be not well grounded.  Caluza, 
7 Vet. App. at 498; Lathan, 7 Vet. App. at 359, 365; 
Grottveit, 5 Vet. App. at 91, 95; Tirpak, 2 Vet. App. at 609; 
VAOPGCPREC 4-99. 

Eye Disability 

It has been claimed that an eye disability, diagnosed by VA 
eye examination in February 1997 as corneal scars and a 
vitreous tag in the left eye, was incurred in service.  It 
has also been claimed that the veteran experiences 
"pressure" in the eyes as a result of Gulf War Syndrome.  A 
review of the service medical records reflects no treatment 
for an eye disability, and the physician who examined the 
veteran in February 1997 commented that the eye disability 
shown at that time "would only be service connected if there 
is evidence that this occurred on active duty in his service 
record."  In the absence of such in-service evidence, or any 
competent post-service evidence linking a current eye 
disability to service, the Board must find the claim for 
direct service connection for an eye disability to be not 
well grounded.  Caluza, 7 Vet. App. at 498; Lathan, 7 Vet. 
App. at 359, 365; Grottveit, 5 Vet. App. at 91, 95; Tirpak, 2 
Vet. App. at 609.  As for the claim that service connection 
should be granted under the provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317, this claim is clearly not well-
grounded given the diagnoses for the veteran's eye 
disabilities contained in the report from the February 1997 
VA eye examination.  VAOPGCPREC 4-99. 

In finding the claims for service connection addressed above 
to be not well grounded, the obligation of the RO under 
38 U.S.C.A. § 5103(a) and the holding in Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995) to advise the veteran of the 
evidence needed to complete his application when he has 
failed to present a well-grounded claim has been considered.  
The Board concludes that this obligation to the veteran was 
fulfilled by the RO by its explanations denying these claims 
contained in the December 1997 rating decision and July 1998 
statement of the case.  Moreover, there is no indication that 
there are medical reports that are available which would show 
a nexus between a present disability associated with the 
claims which have been found to be not well grounded and 
service, including as a result of undiagnosed illness or 
"Gulf War Syndrome." 

Finally, the Board recognizes that it has denied the 
veteran's claims on a different basis than that of the RO.  
Therefore, pursuant to Bernard v. Brown, 4 Vet. App. 384, 393 
(1993), the Board has thus considered whether this action 
will result in any prejudice to the veteran.  However, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) has held that 
when the agency of original jurisdiction does not 
specifically address the question of whether a claim is well 
grounded, but proceeds to adjudication on the merits, there 
is no prejudice to the veteran solely from the omission of 
the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996). 


ORDER

Entitlement to service connection for an anxiety disorder is 
granted.  

Well-grounded claims for service connection for muscle 
contraction headaches, multiple joint complaints, chronic 
fatigue, a skin rash, and an eye disability due to Gulf War 
Syndrome having not been presented, the claims are denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 
- 11 -


- 10 -


